DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (US 2018/0033799).
	Claim 1, Kanamori discloses (See annotated Fig. 3 below) a three-dimensional (3D) memory device, comprising: 		a substrate (100, substrate, Para [0031]); 	insulation layers (220/425, insulation interlayer structures, anti-coupling oxide, Para [0034], [0056]) disposed on the substrate (220/425 is disposed on 100); 	gate material layers (210, conductive structures may be gate electrodes, Para [0035]) disposed on the substrate (210 disposed on 100), wherein the insulation layers and the gate material layers are alternately stacked in a vertical direction (220 and 210 are alternately stacked in x-direction); and 310/410, semiconductor layer/block pattern, Para [0041], [0045]) penetrating the gate material layers in the vertical direction (310 penetrates 210), wherein the vertical structure (310/410) comprises: 	a semiconductor layer (312, cylindrical pattern as part of semiconductor 310, Para [0041]) elongated in the vertical direction (312 is elongated in x-direction); and 	a trapping layer (420, charge trap pattern, Para [0045]) surrounding the semiconductor layer in a horizontal direction (420 surrounds 312 in y-direction), wherein the trapping layer comprises first trapping sections (section on 420 labeled 1st) and a second trapping section (section of 420 labeled 2nd), the first trapping sections are disposed above the second trapping section in the vertical direction (1st is disposed above 2nd), wherein the semiconductor layer penetrates through the second trapping section in the vertical direction (312 penetrates 2nd in x-direction).	Kanamori does not explicitly disclose the first trapping sections are aligned in the vertical direction and separated from one another.	However, Fig. 7 of Kanamori discloses charge trapping patterns 420 that are discontinuous and separated from one another in the x-direction (Para [0094]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the modification of Fig. 7 to the device of Fig. 2 as it allows for anti-coupling structures which reduces electron diffusion (Para [0101]).

    PNG
    media_image1.png
    752
    990
    media_image1.png
    Greyscale

	Claim 2, Kanamori discloses (see annotated Fig. 3 above) the 3D memory device according to claim 1, wherein one of the first trapping sections (1st) is located between the semiconductor layer and one of the gate material layers in the horizontal direction (1st is located between 312 and 210).	Claim 3, Kanamori discloses (Fig. 7) the 3D memory device according to claim 1, wherein one of the insulation layers (220/425) is partially located between two of the first trapping sections adjacent to each other in the vertical direction (425 is between two 420s in vertical direction).	Claim 4, Kanamori discloses (Fig. 7) the 3D memory device according to claim 1,  wherein a length of each of the first trapping sections (1st) in the vertical direction is less than a length of each of the gate material layers in the vertical direction (420 height H1 is less than 215 height H2, Para [0097]).	Claim 5, Kanamori discloses (Fig. 7) the 3D memory device according to claim 1,  further G, air gap, Para [0100]) disposed in at least one of the insulation layers (G is in 425), wherein the air void is 5located between two of the gate material layers adjacent to each other in the vertical direction (under broadest reasonable interpretation (BRI) G is between 214 and 215 in vertical direction).	Claim 6, Kanamori discloses (Fig. 7) the 3D memory device according to claim 1,  wherein the vertical structure (310/410) further comprises a blocking layer (410, block pattern, Para [0046]) surrounding the trapping layer and the 10semiconductor layer in the horizontal direction (410 surrounds 420 and 312 in y-direction see Fig. 3), and the blocking layer comprises blocking sections (portions of 410 aligned with electrodes 215 and 214, hereinafter “sections”) aligned in the vertical direction and separated from one another (sections are aligned with each other vertically and separated from one another).	Claim 7, Kanamori discloses (Fig. 7) the 3D memory device according to claim 6,  wherein one of the blocking sections (sections) is disposed between one of the first trapping sections 15and one of the gate material layers in the horizontal direction (sections are between 1st and 210, i.e. section is between 215 and 420).	Claim 8, Kanamori discloses (see annotated Fig. 3 above) the 3D memory device according to claim 1, wherein the vertical direction is orthogonal to the horizontal direction (x-direction is orthogonal to y-direction).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819